Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a DIV of 16/038,446 07/18/2018 PAT 11284988, 16/038,446 is a DIV of 13/977,323 filed 06/28/2013 PAT 10052188, 13/977,323 is a 371 of PCT/EP2012/051669 02/01/2012. PCT/EP2012/051669 has PRO 61/446,051 filed on 02/24/2011.

DETAILED ACTION
Election/Restrictions
Claims 1-5 remain for examination, wherein claim 1 is an independent claim.

Allowance Subject matter
Claims 4-5 includes allowable subject matter.  
Claims 4-5 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed particle distribution as claimed in the instant claims.
Notes: these claims are still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as indicated below:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-4 recites the limitation "A method according to claim 1" in beginning of each of the claims. There is insufficient antecedent basis for this limitation in the claims since the corresponding independent claim 1 has indicates the same method, therefore, the limitation should be amended as "The method according to claim 1".
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, Claim 1 recites “the near-surface region” on line 8; and “the surface or into the near-surface region” on line 11. The term “near-surface region” is a relative term. MPEP 2173.05 b provides that relative terms can be indefinite if the specification does not provide further context such that person of ordinary skill understands the scope of the claim. The specification recites the term several times but does not provide further context or details as to what constitutes “near”. For this reason the claim is indefinite. Claims 2-5 are rejected due to dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gerold et al (US-PG-pub 2008/0033576 A1, listed in IDS filed on 2/23/2022, thereafter PG’576) in view of Wu (US-PG-pub 2011/0000070 A1, listed in IDS filed on 2/23/2022, thereafter PG’070).
Regarding claims 1-2, PG’576 teaches a manufacturing process for a bio-corrodible metallic material, a medical implant for example a stent made of the bio-corrodible magnesium alloy WE43 (par.[0034] of PG’576). PG’576 specify provides a corrosion system comprises the corroding metallic material (par.[0025] and PG’576 teaches the implant has an applied x-ray marker which is tantalum carbide or tungsten carbide (par.[0028] of PG’576), which reads on the process of providing a blank of Mg alloy and applying particles to the Mg alloy blank as recited in the instant claims. Tungsten (W) is among the elements listed in claims 1-2. Tungsten carbide (WC) is a particle or compound containing one or more of those elements. PG’576 does not specify surface melting for particle distributing as claimed in the instant claim 1. PG’070 teaches a manufacture process for attaching radiopaque markers to a stent. PG’070 teaches rollers having a rotational axis substantially parallel to the central axis of the stent such that a marker and the stent are pressed into engagement with each other when the stent is placed between a gap between the rollers (oar.[0030] of PG’070), the particles would be rolled into the surface and PG’070 specify  extruding or melting spun to form polymeric wire (par.[0033] of PG’070).
Regarding claim 3, PG’070 teaches “a stent may be formed from a tube by laser cutting the pattern of struts in the tube.  The stent may also be formed by laser cutting a polymeric sheet, rolling the pattern into the shape of the cylindrical stent, and providing a longitudinal weld to form the stent.  Other methods of forming stents are well known and include chemically etching a polymeric sheet and rolling and then welding it to form the stent.” (par.[0033] of PG’070), which reads on the polymer coating as recited in the instant claim.
Notes: US patents 10,052,188 B2 and 11,284,988 B2 are recorded as references only.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734